Exhibit 10.44

TELLABS, INC. 20     Executive Performance Stock Units Award Statement for:

%%FIRST_NAME%-% %%MIDDLE_NAME%-% %%LAST_NAME%-%

Congratulations, you were granted a          Executive Performance Stock Units
(PSU) Award on              by the Compensation Committee of the Tellabs, Inc.
(the “Company”) Board of Directors. The following summarizes your PSU Award:

 

PERFORMANCE STOCK UNITS AWARD

PSUs Awarded:

                PSUs (subject to the vesting and payout terms provided for in
the Terms of the              Executive Performance Stock Units Award Agreement)
PERFORMANCE TARGETS/PAYOUT/VESTING:   

Performance Targets:

                operating earnings and revenue, as detailed in the Terms of the
             Executive Performance Stock Units Award Agreement attached to this
PSU Statement.

Payout Range:

   Up to two (2) shares of Tellabs common stock may be earned for each PSU based
upon levels of 2008 operating earnings and revenue achieved, as detailed in the
Terms of the              Executive Performance Stock Units Agreement attached
to this PSU Statement.

Vesting and Payout Dates:

   Except in limited circumstances, earned shares will vest and be issued to you
in equal annual installments in March             , March              and March
            , if you are continually employed by the Company or its subsidiaries
through those vesting dates. The vesting and payment provisions are detailed in
the Terms of the              Executive Performance Stock Units Award Agreement
attached to this PSU Statement.

This PSU Award is issued under the Tellabs, Inc. 2004 Incentive Compensation
Plan (“Plan”) in consideration of you remaining an employee of the Company
and/or one of its subsidiaries. If you accept the terms of this PSU Award, you
consent to be bound by all of the terms and conditions of this PSU Award
Statement, which includes the accompanying Terms of the 2008 Executive
Performance Stock Units Award Agreement, and the Plan. You also acknowledge that
you have been given access to the summary description of the Plan and a copy of
the Plan.

To the extent not otherwise defined herein, capitalized terms shall have the
meaning ascribed to them in the Plan.

This Award Statement, including the accompanying Terms of the 2008 Executive
Performance Stock Units Award Agreement, constitutes part of a prospectus
covering securities that have been registered under the Securities Act of 1933,
as amended.

 

1



--------------------------------------------------------------------------------

TELLABS, INC. Terms of the 20__ Executive Performance Stock Units Award
Agreement

 

Type of Award:   

Performance Stock Units (“PSUs”), representing an opportunity to earn shares of
common stock of Tellabs, Inc. (the “Company” or “Tellabs”).

 

The number of shares, if any, earned with respect to the PSUs will depend upon
the Company’s certified financial results during the              fiscal year as
compared to the Performance Targets described below, and, except as provided
below, your right to receive any shares earned will depend on your continued
employment through the vesting dates.

Performance Targets:   

The performance targets will be achieved if the Company’s              certified
operating earnings exceed a minimum of $145.0 million or the Company’s
             total revenue exceeds a minimum of              million,
respectively (“Performance Targets”).

 

“Operating earnings” and “revenue” for the measurement period and the resulting
             operating earnings and              revenue shall be the amounts
certified by the Company’s Compensation Committee based upon the Company’s
published financial results for              determined on a GAAP basis, with
operating earnings adjusted to exclude the effects of (a) purchased intangible
asset amortization, (b) acquisition-related charges (such as in-process R&D,
amortization of deferred compensation, closing costs), (c) equity-based
compensation award expenses under SFAS 123R, (d) restructuring charges and
certain asset impairment charges, and (e) expenses related to employee bonus
accrual for fiscal year             . The amounts as certified are referred to
below as “             Operating Earnings” and “             Revenue,”
respectively. The financial statements contained in the Company’s Form 10-K
filed with the United States Securities and Exchange Commission for the
Company’s              fiscal year shall qualify as certified financial results
for the Company’s Compensation Committee to certify PSUs earned.

 

2



--------------------------------------------------------------------------------

Shares Earned:    The number of shares of Tellabs stock earned with respect to
each PSU granted is determined based on the certified levels of 2008 Operating
Earnings and 2008 Revenue achieved, and the weighting factor and payout rate set
forth in the following table (with straightline extrapolation between
performance levels):               

PERFORMANCE ($M)

         

WEIGHTING

  

MINIMUM

  

PLAN

  

MAXIMUM

            Operating Earnings                         Revenue               
Payout Rate       .5x    1.0x    2.0x    The “payout rate” reflects the number
of shares earned per PSU as a result of the corresponding financial performance
achieved, adjusted to reflect the applicable weighting factor. The maximum
payout rate is 2.0x, or two (2) shares per PSU.    For example, if             
Operating Earnings is $             million and              Revenues is
$             million, then the “payout rate” will be 1.5x, or 1.5 shares of
common stock for each PSU, determined as follows:      

PERFORMANCE

  

RESULTS

($M)

  

PAYOUT

RATE

  

WEIGHTING

  

WEIGHTED
PAYOUT RATE

  

         Operating earnings

              

         Revenue

              

Total “Payout Rate”

   1.5x Vesting and Issuance of Shares:   

Subject to the provisions below relating to termination of employment or Change
in Control, your right to receive any earned shares will vest as follows,
provided you remain continuously employed by Tellabs through the applicable
vesting date:

 

•        One-third will vest on March 1, 2009;

 

•        One-third will vest on March 1, 2010; and

 

•        One-third will vest on March 1, 2011

 

Once vested, the earned shares of Tellabs stock will be issued to you no later
than March 15th following the vesting date. Once vested, those shares are no
longer at risk of forfeiture.

 

3



--------------------------------------------------------------------------------

Effect of Termination of Employment and Change in Control:    Except as provided
below, all PSUs held by you and your right to receive unvested earned shares
will be forfeited and/or cancelled if you cease to be an employee of the Company
and/or one of its subsidiaries.   

In the event of termination of your employment due to death, disability or
involuntary termination by the Company without cause (referred to as a
“qualifying termination”), a prorated portion of your PSUs, or if applicable, a
prorated portion of your earned but unvested shares, will not be forfeited and
cancelled, but instead may vest and be issued as described below.

 

The prorated amount of shares that will not be forfeited or cancelled will be a
portion of the total number of shares scheduled to vest on the next vesting date
multiplied by a fraction (not greater than one), the numerator of which is the
number of full months of employment you completed during the 12 months
immediately preceding the vesting date through the date of your qualifying
termination and the denominator of which is 12. By way of example:

 

If you have a qualifying termination on December 1,         , the prorated
amount which would not be forfeited would be 9/12ths of the earned shares, if
any, that would otherwise have become vested and issued at the March 1,         
vesting date; any other earned shares will be forfeited. The prorated amount, if
any, will be issued at the time vested shares otherwise issuable on March 1,
         are issued.

 

If the qualifying termination occurs on February 1,          the prorated amount
would be 11/12ths and you would become fully vested and receive 11/12ths of the
unvested earned shares, if any, scheduled to vest on the March 1,         
vesting date; all other unvested earned shares will be forfeited or cancelled.
The prorated earned shares that become vested will be issued as promptly as
practicable and in no event later than thirty (30) days after termination of
employment.

 

Your employment will be deemed to have been terminated by the Company with
“cause” in the event the Compensation Committee determines that the termination
was due to your willful failure to perform your duties after written notice and
chance to cure, your gross negligence or willful misconduct with respect to your
duties, your knowing violation of a material requirement of the Company’s
Integrity Policy, code of conduct, the Sarbanes-Oxley Act of 2002 or other
material provision of securities law or your conviction for a felony or crime
involving moral turpitude, dishonesty, fraud, theft or similar acts.

 

4



--------------------------------------------------------------------------------

Effect of Change in Control:   

In the event of a Change in Control prior to certification by the Compensation
Committee of the number of shares earned based on certified             
Operating Earnings and              Revenue, shares of Tellabs stock will be
deemed to be earned with respect to the outstanding PSUs at a payout rate of 1.0
shares for each PSU or, if greater, the payout rate determined by the
Compensation Committee based on the Committee’s assessment of the Company’s
financial performance as of the Change of Control taking into account the
Performance Targets as of such Change of Control, but in no event greater than
the maximum payout rate, and such earned shares shall be fully vested as of the
date of the Change of Control.

 

In the event of a Change in Control after the number of shares earned has been
certified, all unvested earned shares shall be fully vested as of the date of
the Change in Control.

 

Earned shares that become vested due to a Change in Control shall be issued on
or as promptly as practicable, and in no event later than thirty (30) days after
date of the Change of Control.

No Voting or Dividend Rights; Adjustments:   

Since PSUs and unvested earned shares do not represent actual shares, you do not
have any voting rights or dividend rights under the PSUs or with respect to any
unvested earned shares.

 

The number of PSUs and/or number of shares of stock issuable with respect to a
PSU or unvested earned shares shall be adjusted in the event of a stock
dividend, split or other corporate event as more fully set forth in the Plan.

Tax Considerations:    Refer to the accompanying Summary of Tax Considerations.
Transferability:    No PSUs or unvested earned shares granted under the Plan may
be sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
otherwise than by will or by the laws of descent and distribution.

 

5



--------------------------------------------------------------------------------

TELLABS, INC.

Summary of Tax Considerations

Relating to Executive Performance Stock Units Awards under the Plan

Set forth below is a summary of certain tax consequences relating to the
Executive Performance Stock Units Awards (“PSUs) and unvested earned shares
relating thereto, under the Tellabs, Inc. 2004 Incentive Compensation Plan, as
amended. This discussion does not purport to be complete and does not cover,
among other things, state, provincial and local tax treatment, and should not be
considered tax advice by the Company. This summary is provided merely to inform
you of certain potential tax consequences. The taxes applicable to you may vary
depending on your personal situation, and the Company strongly recommends that
you consult with your own tax advisors regarding the actual tax consequences to
you.

UNITED STATES

Federal Income Tax Considerations: No income is recognized upon receipt of an
award of PSUs or the determination of the number of earned shares relating to
the PSU award. At the time vested earned shares are issued, income equal to the
then fair market value of stock issued is recognized. The capital gain or loss
holding period for any stock begins when ordinary income is recognized. Any
subsequent capital gain or loss is measured by the difference between the fair
market value of the stock upon which the ordinary income recognized was based
and the amount received upon sale or exchange of the shares.

Tax Withholding: Any income or other tax withholding which applies at the time
shares are issued will be satisfied by the Company withholding from the shares
of stock issuable, a number of shares of stock then having a fair market value
equal to the amount sufficient to satisfy the minimum statutory Federal, state
and local tax (including the FICA and Medicare tax obligation) withholding
required by law.

 

6